Per curiam.
On October 22,1990, a formal complaint was filed against respondent, and he thereafter moved for a jury trial as a matter of right pursuant to former State Bar of Georgia Rule 4-214. The State Disciplinary Board opposed the motion, contending respondent must follow the discretionary procedure pursuant to current Bar Rule 4-214, effective January 1, 1991.
We hold that where, as in this case, the formal complaint was filed before the effective date of current Rule 4-214, the respondent is entitled to move for a jury trial under former Rule 4-214. The current rule applies where the formal complaint has been filed on or after January 1, 1991.

Motion for jury trial granted.


All the Justices concur.